Case: 3:19-cv-00234-NBB-RP Doc #: 132-12 Filed: 10/26/20 1 of 2 PageID #: 1027




                          EXHIBIT L
Case: 3:19-cv-00234-NBB-RP Doc #: 132-12 Filed: 10/26/20 2 of 2 PageID #: 1028




  June 25, 2019

  At approximately 1530 on 06/25/19, Warden Williams called me to his office at MCCF in the
  presence of Deputy Warden McMullen and HSA Travis Day.

  Warden Williams stated that he " had it on good authority" that I had shared information about
  MTC staffing numbers with people outside of the facility. He referenced talking about the
  numbers of cars in the parking lot and talking about numbers of patients in the medical
  department.

  I informed Warden Williams that this was false information. At no time have I ever shared MTC
  staffing numbers with anyone outside of MCCF.

  Warden Williams stated that he did not feel comfortable with me coming in and out of his
  facility and that "the rest" was up to HSA Day and Centurion.

  I went to the medical unit, clocked out, and left the facility just before 1600.




   ~~VJ
  Amy R. Woods, MD




                                                                                     MHMHP 000081
